﻿208.	 Mr. President, at the outset, permit me to congratulate you on your election to the presidency of the thirty-eighth session. Since this year marks the 200th anniversary of the birth of Simon Bolivar, the election of the representative of a Bolivarian country to the presidency is also an expression of esteem by the international community of the ideals of Bolivar, beyond being a tribute to your nation, Panama, and indeed to the Americas as a whole. We know that your vast experience and skill will stand us in good stead in our deliberations.
209.	I should also like to express our appreciation to your predecessor, the Deputy Foreign Minister of Hungary, Mr. Imre Hollai, for the able manner in which he carried out his tasks as President of the thirty-seventh session.
210.	Israel wishes to congratulate also from this rostrum Saint Christopher and Nevis on its accession to independence and to welcome it on its admission to the United Nations. We wish its people peace and prosperity.
211.	The official closing of the thirty-seventh session on 19 September marked the passage of yet another year of turbulence and incertitude. But as we begin this new thirty-eighth session, we see amply demonstrated once again the aspirations of Member States for peace and tranquillity, for equality and justice in our world. This, after all, should be the common denominator for all of us who have been meeting in this Hall. And yet it is a sad comment on the ingenuity of the human race that so little has been done in these last 38 autumns to go beyond the hopes invested in the United Nations in 1945.
212.	New wars have been erupting perennially, some more bloody than the greatest battles fought in the Second World War, and old conflicts have continued to smoulder without let-up. Significantly, the greatest problems which have faced mankind since the end of the Second World War have been dealt with outside this Organization, although it was founded on the belief that the concert of nations can and must stand up to its trials and travails together and out of common accord.
213.	It is indeed gratifying to observe the family of nations grow from year to year. We welcome new partners in our common endeavours, for the United Nations will either stand or fall on the principle of universality based on equal sharing of opportunities and burdens in a pluralistic world. But reality must not be cast aside; the United Nations is patently incapable of meeting its challenges, as it is, regrettably, an organization which has been hijacked to serve the narrow interests of those who would do anything to advance their particular and selfish causes, and theirs alone. The United Nations has become a forum of mercantile transactions of favours, of a complacent trampling of the principles and purposes of the Charter. These are the sad realities within which we live—realities which, however, we are not compelled to accept or adopt.
214.	There is today no evident correlation between the hopes of nations and the United Nations role in the realization of those hopes; no rational connection between the aspirations and expectations expressed at the beginning of each General Assembly session and the many acrimonious debates in committees and the flood of paper resolutions that emerge at the tail end of the sessions. This is not only the point of view of Israel; it has been dwelt upon by several Assembly Presidents in the past.
215.	Israel, of course, has had its own share of disillusionment with the United Nations. The persistence of Israel's adversaries' hatred and rejectionism has been largely tolerated here without prohibition or hindrance, primarily because of a great transfer of wealth, gratuitous and unprecedented, from the highly industrialized nations of the West to some Arab countries and the resultant concentration over the last decade of economic influence in the hands of the oil-producing Arab nations.
216.	Yet, however frustrating Israel's experience with the United Nations has seemed to be, my country has not relinquished the first flush of hope that the founding of the United Nations produced in the wake of the Second World War. Beyond its own political preoccupations at the United Nations, Israel has been observing with great concern those economic and social problems which consistently mar relations among nations.
217.	Economic issues, as well as those of war and peace and arms control, have given more cause for fear than for hope in the past year. Insecurity and distress continue to afflict the greater part of humanity.
218.	The deliberations on economic issues conducted between developed and developing nations, as well as those among the developing nations themselves, progress far more slowly than the rate at which these problems continue to grow. The gravity of these issues requires unrelenting endeavour.
219.	Israel, for its part, is willing, within the means at its disposal, to make its contribution to the advancement of international economic co-operation. In this spirit, we have recently presented our "transitional economy plan", already circulated at the thirty-sixth session of the General Assembly. The aim of the plan, which is based on Israel's own experience, is the application of low-cost improvements to the rural sectors of various societies. Dozens of developing countries and international economic organizations have already expressed their interest in advancing this programme and in implementing the ideas relevant to their needs and special circumstances. We are happy to note that some developed countries have shown eagerness to incorporate parts of this project into their own development strategy for the developing and least developed countries.
220.	Israel believes in both collective and individual efforts to fight hunger on this planet and has participated actively, through its international co-operation programme, in alleviating this scourge. The United Nations system should be the central vehicle for the required international co-operation. Its ability to carry out this role efficiently must depend to a large degree on its observance of the principles of universality in participation and adherence to genuine objectives of economic development.
221.	Unfortunately, we have been witnessing an ever growing attempt to politicize international economic efforts by the injection of elements of global and regional conflicts. The developing countries are ultimately the main victims of this attitude, as precious resources for development are channelled into futile and senseless exercises totally unrelated to the pressing economic needs of the greater part of mankind.
222.	No less disturbing is the insufficient progress in the international handling of the arms race and security- building measures. Israel has long been concerned about the danger posed by nuclear armaments. It has, therefore, consistently supported the objective of the non-proliferation of nuclear weapons.
223.	Israel naturally examines these problems from the perspective of the Middle East. We have concluded that the most credible barrier to the proliferation of nuclear weapons in our region would be to make the Middle East a nuclear-weapon-free zone. To that end, Israel has made proposals based on the precepts of the Latin American model which had led to the conclusion of the Treaty of Tlatelolco.
224.	It is only logical that the initiative for the establishment of such a zone should originate with the States in the region, and the preliminary consultations necessary for achieving this aim must be carried out directly among them; they should be conducted in good faith and be addressed to issues pertinent to the establishment of such a zone.
225.	It is clear that only free and direct negotiations among all Middle Eastern States can ensure real progress towards the conclusion of a convention which would establish a system of mutually binding obligations on all States of the region. My delegation has been advocating this approach in the annual General Assembly debates; it introduced a draft resolution, contained in the annex to a letter dated 9 June 1981/ and formed part of the consensus on the subject. Our initiative gained wide- ranging support, and recognized leaders and experts in the field of disarmament paid tribute to Israel's position. Israel's proposal, however, was unfortunately turned down by hostile States in the region.
226.	Israel is fully aware of the many political differences between the States of the Middle East. None of those differences should be permitted to stand in the way of the establishment of a nuclear-weapon-free zone. Israel, for its part, stands ready to commence negotiations on this matter among the interested States of our region at any time and without any preconditions.
227.	In recent years, the suppression of human rights by many Governments around the world has reached alarming proportions. It persists in all but a few countries and is in clear violation of the principles enshrined in various international treaties and in the Universal Declaration of Human Rights. In the Middle East itself, many of the Arab regimes flagrantly violate these rights by persecuting political, ethnic and religious groups and minorities; by imprisoning political opponents without trial on a widespread scale; by humiliating, torturing and, indeed, executing many political prisoners; by staging at times large-scale massacres of their own citizens, as was the case in Hama, Syria, in February of last year; and by suppressing such fundamental liberties as freedom of expression and assembly.
228.	The Jewish people have known for centuries what it is like to suffer at the hands of cruel authoritarian regimes. Israel abhors such manifestations of repression. My country supports all sincere efforts to foster respect for and safeguarding of human rights. At the same time, it deplores attempts in this Organization and elsewhere hypocritically to divert legitimate concern for human rights in directions which serve objectionable and narrow political interests.
229.	Unfortunately, the Soviet Union's continuing harassment of Soviet Jewry remains one of the most persistent and glaring human rights problems faced by the world today. In spite of the many international agreements to which the Soviet Union is a signatory, such as the Helsinki accord,' hundreds of thousands of Jews in that country are being systematically denied the basic human right to emigrate and to be reunited with their families in Israel. At the same time, those who have been formally denied exit permits have been forced to live as outcasts in Soviet society, often for lengthy periods, having been deprived of their means of livelihood, exposed to the whims of the authorities and subjected to all manner of harassment. In some cases, Jews who apply to leave for Israel or who seek to preserve their Jewish heritage and identity are arrested and imprisoned and languish in Soviet jails and labour camps under the most inhuman conditions.
230.	Indeed, as the gates of emigration have been nearly sealed, officially inspired anti-Semitism, with the inevitable strong racist overtones, is being increasingly manifested in the Soviet media and in various forms of discrimination. Regrettably, the United Nations has yet to take appropriate action on this matter, which must distress decent people everywhere and which is certainly worthy of the Organization's attention.
231.	Unfortunately, the United Nations, and the General Assembly in particular, have also done very little of a constructive nature to alleviate international tension and defuse the many conflicts which have continued to plague much of the world for several years now. The cause of neither peace nor world security has been advanced in this past year. The past year has seen the escalation of the confrontation between the super-Powers, which in turn has had grave repercussions throughout the world, particularly for the smaller nations. International tension was greatly increased when the Soviet Air Force recently deliberately shot down a South Korean airliner—an act that was overwhelmingly condemned by the international community. Most of the armed conflicts and local wars raging around the globe year ago continue to exact a heavy toll in casualties despite destruction and suffering. In Afghanistan, Kampuchea foreign intervention continue, with hundreds of thousands having been killed or injured thus far and millions rendered homeless. The Middle East is torn apart by violent inter-Arab rivalries and by a number of conflicts, of which the Arab- Israel conflict is but one. Iraq and Iran are locked in a bitter, prolonged war which has now entered its fourth year and has already claimed the lives of hundreds of thousands. Internecine strife, encouraged by Syria, has rent Lebanon. Libya has pushed ahead with its imperialistic ambitions in Chad, while seeking to subvert also other regimes in Africa and elsewhere. Various disputes have also been plaguing the western hemisphere.
232.	Although usually stemming from local factors, much of the unrest throughout the world, including the Middle East, has been sharply exacerbated by Soviet policies which have exploited tensions to generate instability and thereby broaden the scope of Soviet influence. Whether directly, as in Afghanistan, or indirectly, through such proxies as Viet Nam, Syria and Libya, the Soviet Union has, instead of contributing to world peace, aggravated crisis situations and even sparked the outbreak of hostilities. Unfortunately, this holds true also for Soviet involvement in the Arab-Israel conflict.
233.	The last decade has demonstrated that the solution of the Arab-Israel conflict is indeed possible, provided that the parties to the conflict are sincere in their efforts to resolve it. Once again it must be stressed that progress in this regard was made entirely outside the United Nations. Indeed, instead of contributing to the promotion of peace in the Middle East, the Assembly and other United Nations organs have often added to the violent rhetoric which has fanned the flames of the Arab-Israel conflict. Were we to judge matters as they are reflected in these chambers, one might easily conclude that the conflict is insoluble. However, in the real world of the Middle East itself—as distinct from the world of the United Nations—progress has been achieved, as we have seen in the cases of the Israel-Egypt peace treaty and in the recent Israel-Lebanon agreement. Once States engage in serious and direct negotiations which acknowledge their mutual legitimate needs and interests, agreement has been shown to be possible.
234.	The United Nations, manipulated by powerful blocs and automatic majorities, has generated a basic misconception concerning the essence of the Arab-Israeli conflict.
235.	The essence of the conflict has always been and remains the persistent enmity of Arab States towards Jewish national renaissance. For decades now Arab leaders have obstinately maintained that the whole region from the Atlantic Ocean to the Persian Gulf must be exclusively Arab. This intolerant and exclusivist attitude has been reflected in their repressive policies directed against various non-Arab national groups in the Middle East. This, and no other, has been the primary cause also of the ongoing Arab-Israel conflict.
236.	Unfortunately, after several costly wars started by Arab States in their bid to destroy Israel, many of the Arab countries have apparently not yet realized that their designs concerning Israel are both wrong and futile. Thus, what they have been unable to achieve on the battlefield, they are now trying to achieve in the diplomatic arena. This has been demonstrated again at this podium during the last few days by the extreme language and content of the speeches made by, among others, the Foreign Ministers of Syria and Iraq.
237.	Significantly and most regrettably, representatives of Arab countries habitually referred to as "moderates" have not objected but acquiesced. Such indeed is their "moderation", which should be duly taken note of by all those nations here at the United Nations which have either deliberately or, at the very least, unwittingly aided and abetted a campaign which strives to delegitimize my country in order to dismantle it by stages.
238.	In the context just described, Arab enmity towards the State of Israel has been demonstrated very clearly in the case of the terrorist organization known as the PLO, an artificial framework which was created by the Arab Governments in the early sixties. That grouping of rival terrorist factions has always depended on the continued support of the Arab States and their allies for its very existence, as has been evidenced most vividly during and since the destruction of the PLO infrastructure in and around Beirut last year.
239.	Too many people have resorted to wishful thinking when referring to the PLO. Smooth phrases and eloquent double-talk cannot hide the PLO's true intentions and nature. Its criminal goal remains the destruction of Israel, whether in one fell swoop or in stages. In pursuing this objective, the PLO terrorists have perpetrated bloody atrocities which have struck at all, Jews and non-Jews, young and old, men, women and children. The PLO's true character and objectives must have become evident recently even to those who in the past were taken in by PLO phraseology.
240.	The continuing tragedy of Lebanon is a consequence of the havoc wreaked by the PLO and its allies over the past decade. Knowing full well the potential for subversion inherent in the PLO, Arab Governments were unwilling to tolerate the presence of this terrorist organization on their own countries' soil and, as a result, dumped that group upon Beirut and on the people of Lebanon. As a consequence, Lebanon's sovereignty was eroded and the country was tom apart by violent strife.
241.	It is well known that Israel stands for the full restoration of Lebanese sovereignty, of Lebanese independence, of Lebanese territorial integrity, of the unity of Lebanon within its internationally recognized boundaries, as well as for the restoration of the authority of the lawful government of Lebanon within that country. Israel believes that in order to permit the attainment of that goal, all foreign forces must be withdrawn from that country. Alongside these objectives, and bearing in mind the experience of recent years, Israel's legitimate security needs must also be guaranteed and Lebanese territory must never be used again for attacks upon our citizens.
242.	The agreement concluded by Israel and Lebanon on 17 May 1983 is linked to these requirements. Israel was and remains determined to proceed towards full and speedy implementation of this agreement aimed at the restoration of Lebanese sovereignty. However, it must have become clear to everyone by now that Syria and the PLO have no more intention of respecting Lebanese sovereignty today than they did in the past.
243.	We have all heard Lebanon's emphatic and repeated demands for the withdrawal of the Syrian forces and the PLO from its territory. At the last session, Lebanese President Amin Gemayel used this rostrum to call for "the immediate and unconditional withdrawal of all non-Lebanese forces from Lebanon". In a letter to the Twelfth Arab Summit Conference at Fez, a year ago, Lebanon explicitly demanded the termination of the Syrian and PLO presence in that country. Lebanon reiterated its demands as recently as last month. On 2 September, the Lebanese Foreign Minister wrote to the Secretary-General of the League of Arab States insisting again on Syrian and PLO withdrawal and he repeated this demand in his statement from this rostrum during the last meeting. Yet all this has been to no avail. Not only has Syria paid no heed to these demands, but it has increased its involvement in Lebanon and is engaged in direct warfare against the legitimate Government of that country. President Assad, backed diplomatically and militarily by the Soviet Union and assisted by Palestinian terrorists, continues his ruthless operations to keep Lebanon in disarray in an attempt to force Lebanon to submit to Syrian domination. Resorting to its well-known tactics of threats and extortion, Syria continues to undermine Lebanon's path to regaining its sovereignty. This is pursued by Syria directly or by proxy, and its uninhibited brutality stops at nothing.
244.	Israel's withdrawal from the Shouf Mountains, a first step in the direction of total withdrawal, was announced well in advance in order to provide the Lebanese Government and army with a chance to extend its control over that area. They were prevented from doing so by Syria and its proxies, which turned Lebanon once again into a battleground, exploiting existing enmity between groups there and encouraging all-out war against its legitimate Government.
245.	Israel welcomes the fact that a cease-fire has now been declared in Lebanon and hopes that the cessation of hostilities will endure, leading to true reconciliation, free of outside interventions and dictates. We are following the situation closely and are looking forward to the establishment of conditions which will ensure security and tranquillity along the Israel-Lebanon border. Under no circumstances will Israel agree to return to the state of affairs which prevailed until 16 months ago, when Lebanese territory was used as a base for terrorist operations against our citizens. Israel sincerely hopes and wishes to see an independent Lebanon in which a strong and stable regime exercises control throughout the country.
246.	Earlier, I had occasion to note that the United Nations has been systematically exploited in recent years as an instrument of Arab warfare against Israel. The most recent effort in this regard was the ill-conceived international conference at Geneva several weeks ago. As part of the manipulation of United Nations organs during the past decade by countries arrayed against Israel, that conference predictably served as an arena for anti-Israel slogans and made no attempt whatsoever to examine honestly and objectively the causes of the Arab-Israel conflict.
247.	Arab-Israel reconciliation can and must emanate from direct negotiations without outside interference. There is place neither for dictated nor for imposed solutions. Any overt or covert attempts to circumvent free and direct negotiations between the States of the region can only delay the peace process. A blatant example of such attempts is the so-called Fez "peace plan" with its calculated ambiguity and double-talk. It is intended to serve those who wish to evade direct negotiations and seek to impose long-standing and extreme Arab demands, thereby undermining the cause of peace. Any equitable and realistic solution will have to take into account the basic fact that on the territory of the former Palestine Mandate two national States have now been in existence for over three decades, one Arab and one Jewish. I refer, of course, to the Kingdom of Jordan and the State of Israel.
248.	The contribution of the United Nations and the world community at large should be to encourage discourse and dialogue rather than attitudes and trends which perpetuate and continued hostility to my country. Regrettably, the United Nations has allowed itself to be drawn into a biased position, has become entangled in a mushrooming web of unbalanced resolutions, has put itself into a straitjacket of partisan committees and has squandered vast resources and funds for dubious purposes. The time has surely come for-all to realize that a solution to the Arab-Israel conflict will be possible only if it takes full account also of the rights, interests and needs of Israel. First and foremost among these is the inalienable right of the Jewish people to self- determination and sovereignty in its homeland, the land of Israel.
249.	The Camp David accords reached after intensive direct negotiations with Egypt, with the participation of the United States of America, show what can be achieved if the parties involved approach the problem in a spirit of conciliation. These accords which fully take into account the legitimate rights and interests of the parties involved, have also set the stage for a future treaty with Jordan and have offered the Palestinian Arabs living in Judea, Samaria and the Gaza district an active role in shaping their own future, initially within the framework of autonomy and afterwards during the negotiations to determine the final status of the areas in question. Anyone sincerely interested in the well-being of the Palestinian Arabs, as well as in a true peace which would take into account both the interests of Israel and those of its Arab neighbours, should welcome the progress exemplified by Camp David. By contrast, those who wish to perpetuate the Arab-Israel dispute for selfish political reasons will no doubt continue to support one-sided resolutions in this body and will seek to undermine those initiatives which have brought us closer to a genuine Arab-Israel peace.
250.	Israel welcomes the voices of reason that have come out of African capitals declaring that their contribution towards the promotion of dialogue in the Middle East will be more credible and effective when their relations with both Israel and its neighbours are normalized. In the past, the potential inherent in the relations between Israel and the developing countries in Africa and elsewhere was realized in achievements which have proved useful and of significant mutual benefit.
251.	Israel would welcome the resumption of ties and expansion of co-operation and friendship with all those who/believe, as we do, that all nations, whether or not they agree on every issue, should engage in mutual relations and dialogue. In our opinion these are elementary requirements if we are to advance the prospects of peace and co-operation in our world, The purposes of the United Nations, as defined in Article 1 of the Charter, are to maintain peace, to develop friendly relations between nations, to achieve international co-operation in the solution of international problems and to act as a centre for harmonizing the actions of countries. These noble purposes, to which the founders of the United Nations dedicated themselves in 1945, are ill served by the Organization's present unchecked drifting into their abandonment through impotence. Above all, the principle of the sovereign equality of nations has often been set aside in deference to the dictates of bloc politics and military and economic blackmail.
252.	Despite this regrettable trend, Israel remains prepared actively to support a new, positive approach. An initial step in this direction could be the jettisoning of the heavy burden of politicization in the specialized agencies, thus rendering them as useful and efficient as they were meant to be.
253.	Israel still believes that the dim record of the past must not cloud our belief in the future. The Government of Israel is prepared today as it has always been to negotiate with the neighbouring Arab States an equitable solution to the Arab-Israel conflict.
254.	From this rostrum I wish to address myself to the Arab peoples of our region and to inquire whether 36 years of war and bloodshed have solved any problems. Are we better off as a result of so many years of conflict than we would have been had our nations lived side by side in peace? Could not the billions squandered on arms procurements have been put to better use in solving urgent domestic problems, such as poverty, hunger, illiteracy and a widening social gap between rich and poor? For how long will your governments be able to divert your legitimate concern with social injustice by pursuing hostile policies against my country, policies which can only perpetuate the violence which has cost our societies so much? Indeed, for how long will your Governments be prepared to sacrifice the flower of youth on the bloody altar of war?
258. Continued hostility and war have brought our region much grief and suffering. Would it not behave us to begin a new chapter in the history of our troubled region? Would it not be better for us to turn the Middle East into an area marked by co-operation and progress? Thousands of years ago from our region went forth a vision of universal peace. Together we could fulfil that vision in our region and be a source of inspiration to the rest of the world. Therefore let us meet in a spirit of reconciliation. Let us replace tension with tranquillity, misery with prosperity, hatred with friendship. Above all, instead of war, let us have peace.
